438 F.2d 1219
UNITED STATES of America, Plaintiff-Appellee,v.Roy Cecil BOLTON, Defendant-Appellant.No. 30680 Summary Calendar.** Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
March 2, 1971.

George D. McMillan, Jr., Birmingham, Ala., (Court-appointed) for defendant-appellant.
Wayman G. Sherrer, U.S. Atty., L. Scott Atkins, Asst. U.S. Atty., Birmingham, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama; Clarance W. Allgood, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The sole issue in this appeal by Roy Cecil Bolton, who was convicted September 28, 1970 of transporting a stolen motor vehicle in interstate commerce in violation of 18 U.S.C. 2312, is whether the trial court erred in refusing appellant's request for a continuance because of the absence of a defense witness.  The granting of a continuance until an absent witness can be procured is, of course, within the sound discretion of the district court, and it is not error to deny a requested continuance in the absence of a showing of an abuse of that discretion.  United States v. Pierce, 5th Cir. 1969, 411 F.2d 678; Barnes v. United States, 5th Cir. 1967, 374 F.2d 126; Samples v. United States, 5th Cir. 1941, 121 F.2d 263.  We have carefully read the record and have not found an indication of that abuse of discretion that would require reversal.  Accordingly, we affirm.


2
Affirmed.